31 So.3d 846 (2010)
Melvin SYKES, Appellant,
v.
STATE of Florida, Melody L. Flores, Warden, Baker Correctional Institution, et al., Appellees.
No. 1D09-0076.
District Court of Appeal of Florida, First District.
February 24, 2010.
Rehearing Denied April 7, 2010.
Melvin Sykes, pro se, Appellant.
Bill McCollum, Attorney General, and Carolyn Mosley, Assistant General Counsel, Office of the Attorney General, Tallahassee; Kathleen Von Hoene, General Counsel, and Barbara Debelius, Assistant General Counsel, Department of Corrections, Tallahassee, for Appellees.
PER CURIAM.
This is an appeal from a final order dismissing a petition for writ of habeas corpus. The appellant contends that he has been detained unlawfully because his commitment papers do not meet the requirements of section 944.17(5), Florida Statutes. This statute directs the circuit courts to use a uniform commitment form and it specifies the documents that must be transmitted to the Department of Corrections along with the form, but it does not create a cause of action that can be asserted by an inmate. Because the appellant has failed to allege that he is being detained unlawfully, the circuit court acted properly in dismissing his petition for writ of habeas corpus.
Affirmed.
WEBSTER, PADOVANO, and ROWE, JJ., concur.